Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 4, 2022

                                      No. 04-22-00349-CV

                     Scott Ralph WHEELOCK aka Scott Wheelock, et al.,
                                      Appellant

                                                v.

  KERR COUNTY, Headwaters Groudwater Conservation District, Kerr County Emergency
  Services District #2, Kerr County Lateral Roads, Upper Guadalupe River Authority, Harper
                                 Independent School District,
                                           Appellee

                      From the County Court at Law, Kerr County, Texas
                                  Trial Court No. 21317A
                          Honorable Rex Emerson, Judge Presiding


                                         ORDER

       Appellant’s brief was initially due on August 24, 2022 but was not filed. On September
12, 2022, we ordered appellant to file his brief by September 29, 2022. On September 29, 2022,
appellant filed a motion for extension of time to file his brief and on September 30, 2022
appellant filed his brief. Appellant’s brief arrived within the window of time permitted under the
mailbox rule, rendering it timely filed. We therefore DENY AS MOOT appellant’s motion for
extension of time.


                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court